IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-91,381-01 & 91,381-02


           IN RE STATE OF TEXAS EX REL. RICHARD E. GLASER, Relator


        ON APPLICATIONS FOR WRITS OF MANDAMUS AND PROHIBITION
              CAUSE NO. 20,571-A IN THE 336TH DISTRICT COURT
                           FROM FANNIN COUNTY


       Per curiam.

                                            ORDER

       Relator, Richard E. Glaser, the Fannin County District Attorney, has filed motions for leave

to file applications for writs of mandamus and prohibition under this Court’s original jurisdiction.

Relator contend s that Respondent, the Honorable Laurine Blake, Judge of the 336th District Court,

had no authority to appoint counsel and an expert to evaluate Cornelius Titus for competency and

to order the expert to file a report detailing his findings. Relator urges this Court to vacate

Respondent’s orders and to prohibit her from enforcing her orders.

       In these circumstances, we decline to exercise our mandamus jurisdiction. The court of

appeals has jurisdiction to mandamus Respondent, Relator has not presented a compelling reason

why he could not have sought mandamus relief in the court of appeals, and an Article 11.07 habeas
                                                                                                2

application in this underlying cause is not pending in the trial court. See TEX . GOV ’T CODE §

22.221(a); Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003); Padieu v. Court of

Appeals of Texas, Fifth District, 392 S.W.3 115, 118 (Tex. Crim. App. 2013). Given that we are not

exercising our original mandamus jurisdiction at this stage in the proceedings, we also decline to

exercise our jurisdiction to issue writs of prohibition. We deny leave to file.



Filed:         August 19, 2020
Do not publish